 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   KEVIN SCHRUBB, JR.,                                 Case No. 1:20-cv-01376-NONE-SAB

12                  Plaintiff,                           ORDER REQUIRING PARTIES TO FILE
                                                         STATUS REPORT ON ARBITRATION
13           v.
                                                         (ECF No. 7)
14   VEROS CREDIT, LLC,
                                                         THREE DAY DEADLINE
15                  Defendant.

16

17          On September 30, 2020, Kevin Schrubb, Jr. (“Plaintiff”) filed this action alleging

18 violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 et seq. and California law.

19 At the stipulation of the parties, the matter was stayed pending arbitration on November 16,
20 2020. The order staying the case provided that the parties were to file a status of the action every

21 180 days. The deadline has passed and no status report has been filed in compliance with the

22 November 16, 2020 order.

23          Accordingly, IT IS HEREBY ORDERED that:

24          1.     The parties shall file a status report within three (3) days of the date of entry of

25                 this order;

26          2.     A status report on the arbitration shall be filed every one hundred eighty (180)

27                 days thereafter or within fourteen (14) days of the completion of arbitration,

28                 whichever occurs first; and


                                                     1
 1          3.      The parties are advised that the failure to comply with this order may result in the

 2                  issuance of sanctions, up to and including dismissal of this action for failure to

 3                  comply.

 4
     IT IS SO ORDERED.
 5

 6 Dated:        May 18, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
